Citation Nr: 1332650	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a left total knee replacement, rated as 10 percent disabling prior to May 3, 2001, as 100 percent disabling from May 3, 2011, to June 30, 2012, and as 30 percent disabling from July 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran served on active duty from August 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The RO initially characterized the claim on appeal as entitlement to an increased rating for postoperative internal derangement of the left knee with degenerative arthritis, currently rated as 10 percent disabling.  However, according to the Veteran's electronic file (Virtual VA), during the course of this appeal, in a rating decision dated January 2012, the RO recharacterized the disability as a left total knee replacement and granted the Veteran a 100 percent schedular rating for this disability, effective from May 3, 2011 to June 30, 2012, and a 30 percent rating effective from July 1, 2012 forward.  The Board has thus recharacterized this claim to reflect the RO's actions in this regard.

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in May 2010.  In August 2010, the Board remanded this claim to the RO for additional development via the Appeals Management Center (AMC) in Washington DC.   

In a written statement dated December 2012, the Veteran is raising additional claims for consideration, including entitlement to a resumption of a clothing allowance, the reopening of claims for service connection for depression and a right hip disorder, and an increased rating for bronchial asthma.  The Board does not have jurisdiction over these claims and, therefore, refers them to the RO for appropriate action.

The Board also refers to the RO a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As the Board pointed out in its prior remand, the record raises this claim and although, according to Virtual VA, the RO adjudicated multiple claims since the remand, it did not address whether the Veteran is entitled to a TDIU.   

This claim is again REMANDED to the RO via AMC in Washington DC.  


REMAND

The Board sincerely regrets the delay associated with this remand, but further action, including obtaining additional medical information, is necessary before the Board adjudicates this claim.  See 38 C.F.R. § 19.9 (2012).

First, there are outstanding medical records that need to be secured in support of this claim.  As the Veteran's representative points out in an Appellant's Post-Remand Brief dated August 2013, the Veteran underwent left knee surgery in May 2011.  An operative report is of record, but no post-operative follow-up treatment visits have been obtained.  The Veteran's signed authorization to obtain these records from Garden Park Medical Center (Dr. Johansen) is on Virtual VA.

Second, as previously indicated, in August 2010, the Board remanded this claim to the RO for the purpose of affording the Veteran a VA examination of his left knee.  That examination was conducted in October 2010.  But since then, in May 2011, the Veteran underwent surgery - a mini-incision left total knee replacement - and in December 2012, claimed that his left knee condition is getting worse.  As such, another VA examination is needed.  Finally, any recent VA treatment records should be obtained.

Accordingly, this case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Garden Park Medical Center and Dr. Johansen, to include records related to his left knee surgery in May 2011 and any follow-up treatment records.

2.  Make arrangements to obtain the Veteran's complete VA treatment records related to his left knee, dated since August 2010.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left total knee replacement.  The examiner should provide the ranges of motion of the Veteran's left knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's left knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.



The examiner should also specifically state whether the Veteran has any chronic residuals as a result of his left total knee replacement, to specifically include severe painful motion or weakness in the affected extremity.

A complete rationale must be provided for all opinions offered.

 4.  Next, ensure that the VA examination report complies with the instructions noted above and, if not, return it to the examiner for correction.

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

